DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I – Claim 1 -7 in the reply filed on 08/17/2022 is acknowledged.
	In addition, the applicant has also elected species of claim 1, Formula I, wherein each of R1 to R4 is a C1-C8 alkyl group; each of X1 and X2 is a linear alkyl group; and each of R5 and R6 is -O-, on which claims 1-7 read and claims 2-7 are generic.
	
    PNG
    media_image1.png
    241
    339
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2020/0283676 A1- priority CN 2018100278036 Jan. 11, 2018) and further in view of Fu et al. (US 2003/0139298 A1) ("Fu" herein).

(Claims contain only selected species)

Claim 1
Mao discloses a method of acidizing a subterranean formation penetrated by a wellbore,
wherein the method comprises the steps of: [0006]
a. injecting into the wellbore a treatment fluid having a first viscosity and comprising an aqueous acid and a gelling agent selected from the group consisting of: [0029]
			
    PNG
    media_image1.png
    241
    339
    media_image1.png
    Greyscale

wherein each of R1 to R4 is a C1-C8 alkyl group; each of X1 and X2 is a linear alkyl group; and each of R5 and R6 is -O-. [0020-0021]
	b. forming at least one void in the subterranean formation with the treatment fluid;
and 	c. allowing the treatment fluid to attain a second viscosity that is greater than the
first viscosity. (Abstract) 
Mao however does not explicitly disclose the treatment fluid at a pressure below subterranean formation fracturing pressure.
	Fu teaches the above limitation (See paragraph 0034 →Fu teaches this limitation in that when used in hydraulic fracturing the viscous high-temperature acid-degradable gels can be used before the pad (purely as a diverter below fracture pressure), in the pad, or in the fracturing fluid (the carrier fluid)) for the purpose of used as a diverter in hydraulic fracturing fluid. [0034]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mao, with the above limitation, as taught by Fu, in order to divert the hydraulic fracturing fluid.
	
Claim 2
Mao discloses the method of claim 1, wherein the gelling agent is present in an amount from about 0.1 wt% to about 15 wt% by total weight of the fluid in step (a). [0029]

Claim 3
Mao discloses the method of claim 1, wherein the treatment fluid further comprises at least one solvent selected from the group consisting of water, alcohols, and combinations thereof. [0029]

Claims 4-6
Mao discloses the method of claim 3.  Mao however does not explicitly disclose, wherein the treatment fluid comprises an alcohol selected from the group consisting of monohydric alcohols, dihydric alcohols, polyhydric alcohols, and combinations thereof,  wherein the treatment fluid comprises an alcohol selected from the group consisting of alkanols, alcohol alkoxylates, and combinations thereof, further comprises an alcohol selected from the group consisting of methanol, ethanol, isopropanol, butanol, propylene glycol, ethylene glycol, polyethylene glycol, and combinations thereof.
	Fu teaches the above limitation (See paragraph 0018 → Fu teaches this limitation in that the viscous high-temperature acid-degradable aqueous gels may contain one or more of at least a cosurfactant, an alcohol, a chelating agent, and an iron control agent. In yet another embodiment, when the non-problematic zone contains at least a residual amount of hydrocarbon, the method further includes injecting a mutual solvent prior to injecting the diverter fluid. The mutual solvent is preferably a low molecular weight ester, alcohol or ether; most preferably it is ethylene glycol monobutyl ether. The mutual solvent may be mixed with other materials such as water or diesel.) for the purpose of having the fluid being used in at least part of a gravel packing, hydraulic fracturing, acid fracturing, matrix acidizing, or matrix dissolution with a chelating agent treatment as the same fluid that is described above as a viscous high-temperature acid-degradable aqueous gel. [0020]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Mao, with the above limitation, as taught by Fu, in order to have the same fluid used for different treatments. 

Claim 7
Mao discloses the method of claim 1, wherein the treatment fluid further comprises one or more additives selected from the group consisting of corrosion inhibitors, iron control agents, clay stabilizers, calcium sulfate inhibitors, scale inhibitors, mutual solvents, non-emulsifiers, anti-slug agents and combinations thereof (i.e. salt – clay inhibitor) [0029]

Claim 7
 Mao discloses the method of claim 1. Mao however does not explicitly disclose wherein the treatment fluid further comprises one or more additives selected from the group consisting of iron control agents, mutual solvents, and combinations thereof (Same as Claims 4- 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2017/0313928 A1) ANIONIC-CATIONIC-NONIONIC SURFACTANT,PRODUCTION AND USE THEREOF teaches This invention relates to an anionic-cationic-nonionic surfactant as substantially represented by the formula (I), production and use thereof in tertiary oil recovery. The anionic-cationic-nonionic surfactant of this invention exhibits significantly improved interfacial activity and stability as compared with the prior art. With the present anionic-cationic-nonionic surfactant, a flooding fluid composition for tertiary oil recovery with improved oil displacement efficiency and oil washing capability as compared with the prior art could be produced, Kadam et al. (US 2018/0086969 A1) REATMENT FLUIDS FOR REDUCING SUBTERRANEAN FORMATION DAMAGE teaches Methods of introducing a treatment fluid into a subterranean formation having a filtercake deposited thereon, wherein the treatment fluid comprises a base fluid and an inclusion complex comprising a cyclodextrin compound and an acid precursor ester, and wherein the cyclodextrin compound delays hydrolysis of the acid precursor ester; contacting the treatment fluid with the filtercake; and hydrolyzing the acid precursor ester, thereby removing at least a portion of the filtercake, and Jung et al. (US 2017/0210966 A1) CLAY STABILIZING AGENTS AND METHODS OF USE teaches Methods of using a clay stabilizing agent to inhibit swelling and/or migration of clay subterranean materials upon exposure to water, wherein the clay stabilizing agent is selected from quaternary ammonium salts according to Formula I, Formula II, Formula III, Formula IV, Formula V, and combinations thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/07/2022